Appellant earnestly insists that we erred in our original opinion by declining to hold that the trial court erred in not sustaining his motion to quash the indictment on the ground that it was charged that the appellant "unlawfully and fraudulently took and stole certain property not his own, to wit: ten engraved plates each of the value of $2.00, — the same being the corporeal personal property of the State of Texas from the possession of said the State of Texas, without the consent of the said the State of Texas, with the intent to deprive the said the State of Texas of the value thereof, and with the intent to appropriate it to the use and benefit of him, the said Walter Langdon, against the peace and dignity of the State."
Appellant contends that the State could not possess property, could not consent to, or decline to give its consent to, the taking of its property. This contention seems to us to be untenable. The State of Texas can own and hold all kinds of property like any corporation acting by and through duly constituted agents. It is true that the better practice might be to charge the possession and control of the property to be in an authorized agent or a natural person. Yet the law does not inhibit the naming of a corporation alone as the owner in an indictment for theft of property. See Modica v. State,94 Tex. Crim. 403; Houghton  Jones v. State,116 Tex. Crim. 70, and authorities there collated.
It seems to us that the allegations in the indictment are sufficient to charge the offense and the proof abundantly sustains the charge.
No other grounds being urged, the motion for a rehearing will be overruled. *Page 147 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.